Mb. Justice G-aby delivbbed the opinion of the Couet. The appellant bought a lot on a short street, subject to a building line agreement made by the previous owners of all the. property on both sides of the street, and proceeded to build in violation of the agreement. His neighbors procured an injunction, from the order granting which, this appeal was taken. His defense is, who begun it ? The majority of this court are of opinion that front steps over the building line, and ornamental projections pertaining to. the houses of his neighbors, do not justify or'estop them to question his act in erecting the front wall of his house several feet over the line. The order is therefore affirmed. But if it were reversed he could not prudently proceed with his building, for if on a final decree by the court of last resort it should be held that he was wrong, he might be compelled to take down that part of his house. Bispham’s Eq., Sec. 404. And a wager upon the decision of a court of last resort is staked upon an uncertain event. Jones v. Randall, 1 Cowper, 37. Order affirmed.